SHERWOOD, P. J.
Bigamy the charge; conviction the result; punishment two years in the penitentiary, the verdict, sentence and judgment. The indictment charged the name of the first wife to be Sarah Edmiston, and is bottomed on section 2161, Revised Statutes 1899. /
Section 8140, Revised Statutes 1899, provides that: “The record books of marriages to be kept by the respective recorders, in pursuance of the provisions of law, and copies thereof, certified by the recorder under his official seal, shall be evidence in all courts.”
This section authorized a certified copy of the marriage of defendant to Sarah Wallace, in Vernon county, Missouri, to be read in evidence, and such certified copy of the license and marriage certificate, established the fact that the name of the first wife was “Sarah Edmiston.”
The court instructed the jury: “If you believe and find from all the facts and circumstances in evidence beyond a reasonable doubt that the defendant, in Howell county, Missouri, on or about the second day of June, 1900, did marry Rosa Buchanan, when he, the defendant, was a married man and having a wife living at the time, then you should find the defendant guilty and assess his punishment at imprisonment in the penitentiary not less than two nor more than five years, or in the county jail not less than six months, or by a fine of not less than $500, or by both a fine of not less than one hundred dollars, and imprisonment in the county, jail not less than three months.”
Objection is taken to this instruction because it does not-require the jury to find that the first wife’s name was Sarah Edmiston.
It is doubtless true that the name Sarah Edmiston having heen alleged in the indictment became descriptive of the offense, and so it was necessary to prove it as laid. [Wharh *503Proc. 985-999; 2 Whart. Crim. Law (10 Ed.) sec. 14, and cas. cit.; 1 Bisliop New Grim. Proc., sec 485, and cas. cit.; Bishop Stat Crim. (2 Ed.), secs. 598, 600, 601, 602.]
Bnt this proof was furnished by the recorded certificate of marriage as above set forth. There was no opposing evidence on this point, and the error in the instruction was rendered harmless, and became non-reversible error. Therefore, judgment affirmed.
All concur.